DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/5/22 have been fully considered but they are not persuasive. Regarding the applicant’s arguments, the applicant states on page 10 that Oh fails to disclose a transmissive lens. While this is true, the claimed limitations do not require a transmissive lens but only requires convergence and divergence of the lens to depend on the polarization state. Oh discloses this limitation in Figure 33 and in Paragraph 0288 where Oh states that the lens transmits and converges light based on polarization and reflects and diverges light based on another orthogonal polarization. Since the convergence/divergence is affected by the polarization of the light, the examiner believes that Oh still discloses all of the claimed limitations in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-13, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al (US Publication No.: US 2018/0239177 A1 of record).
Regarding Claim 1, Oh discloses a device (Figure 33A), comprising:
A first lens assembly controllable to switch between a first plurality of optical powers, the first lens assembly comprising a plurality of directly optically coupled lenses (Figure 33A, first lens assembly CLC Lens 1, where Paragraph 0288 discloses a plurality of directly optically coupled lenses, and Paragraph 0282 discloses switching between a first plurality of optical powers), and is configured to converge or diverge a light transmitted therethrough based on a polarization of light (Paragraphs 0288-0291, here Oh states that the lens transmits and converges light based on polarization and reflects and diverges light based on another orthogonal polarization);
A second lens assembly coupled with the first lens assembly, and comprising a plurality of directly optically coupled second lenses, wherein the second lens assembly is controllable to switch between a second plurality of optical powers that are the opposite of the first plurality of optical powers (Figure 33A, second lens assembly CLC Lens 2; Paragraph 0288 discloses plurality of directly optically coupled lenses; Paragraph 0310 and Figure 33 discloses opposite optical powers).

Regarding Claim 2, Oh discloses the device of claim 1, further comprising a wave plate disposed between the first lens assembly and the second lens assembly (Figure 33A, wave plate HWP 2).

Regarding Claim 3, Oh discloses the device of claim 2, wherein the wave plate is configured to convert a first light having a first polarization received from the first lens assembly to a second light propagating toward the second lens assembly, the second light having a second polarization orthogonal to the first polarization (Figure 33C discloses the half-wave plate HWP2 converting a first light with a first polarization to a second light with a second polarization orthogonal to the first polarization; Paragraph 0289).

Regarding Claim 4, Oh discloses the device of claim 1, wherein at least one first lens of the plurality of directly optically coupled first lenses is switchable between a non-zero optical power state and a zero optical power state (Paragraph 0282 discloses that the optical power is adjustable by electric field, so an absence of electric field would allow for a switch between non-zero optical power to zero optical power).

Regarding Claim 5, Oh discloses the device of claim 4, wherein at least one first lens of the plurality of directly optically coupled first lenses is a circular polarization dependent active liquid crystal (“LC”) lens (Paragraph 0283).

Regarding Claim 6, Oh discloses the device of claim 5, wherein the at least one first lens is configured to converge the light when the light is a circularly polarized incident light having a predetermined handedness, and diverge the light when the light is a circular polarized incident light having a handedness that is opposite to the predetermined handedness (Paragraph 0283).

Regarding Claim 10, Oh discloses the device of claim 1, wherein: at least one first lens is switchable between a non-zero optical power state and a zero optical power state (Paragraph 0282 discloses that the optical power is adjustable by electric field, so an absence of electric field would allow for a switch between non-zero optical power to zero optical power), and
At least one second lens is switchable between a non-zero optical power state and a zero optical power state (Paragraph 0282 discloses that the optical power is adjustable by electric field, so an absence of electric field would allow for a switch between non-zero optical power to zero optical power).

Regarding Claim 11, Oh discloses the device of claim 10, wherein both of the at least one first lens and the at least one second lens are circular polarization dependent active liquid crystal (“LC”) lenses, linear polarization dependent active LC lenses, or polarization independent active LC lenses (Paragraph 0283 discloses circularly polarization dependent active LC lenses).

Regarding Claim 12, Oh discloses the device of claim 10, wherein the at least one first lens is substantially identical to the at least one second lens (Figure 33A and Paragraphs 0288-0289 disclose that the first and second lenses are identical to one another in that they are CLC lenses). 

Regarding Claim 13, Oh discloses the device of claim 1, wherein the second lens assembly has the same number of lenses as the first lens assembly (Figure 33A; Paragraphs 0288). 

Regarding Claim 15, Oh discloses a method, comprising:
Receiving a first light by a first lens assembly controllable to switch between a first plurality of optical powers, the first lens assembly comprising a plurality of directly optically coupled lenses (Figure 33A, first lens assembly CLC Lens 1; Paragraph 0288); and
Converging or diverging the first light, by the first lens assembly based on a polarization of the first light (Figure 33, Paragraph 0288), while transmitting the first light to a second lens assembly, the second lens assembly comprising a plurality of directly optically coupled second lenses and controllable to switch between a second plurality of optical powers that are opposite to the first plurality of optical powers (Figure 33A, second lens assembly CLC Lens 2; Paragraphs 0288-0291).

Regarding Claim 16, Oh discloses the method of claim 15, further comprising:
Converging or diverging the first light, by the first lens assembly based on the polarization of the first light (Paragraphs 0288-0291; Figure 33), while transmitting the first light to a wave plate disposed between the first lens assembly and the second lens assembly (Figure 33A, wave plate HWP 2); and converting, by the wave plate, the first light into a second light propagating towards the second lens assembly (Paragraphs 0288-0291). 

Regarding Claim 17, Oh discloses the method of claim 16, further comprising:
Determining an optical power of the second lens assembly; and determining, based on the determined optical power of the second lens assembly, an optical power for the first lens assembly, wherein the optical power of the first lens assembly is a first optical power, and the optical power of the second lens assembly is a second optical power opposite to the first optical power (Figures 33B-33C; Paragraphs 0288-0291). 

Regarding Claim 18, Oh discloses the method of claim 17, further comprising: converging or diverging the first light, by the first lens assembly having the first optical power, based on the polarization of the first light, while transmitting the first light to the wave plate, and diverging or converging the second light based on the polarization of the second light, by the second lens assembly having the second optical power, while transmitting the second light (Paragraphs 0288-0291; Figures 33B-33C).

Regarding Claim 19, Oh discloses the method of claim 17, wherein at least one  first lens of the plurality of directly optically coupled first lenses in the first assembly is switchable between a non-zero optical power state and a zero optical power state (Paragraph 0282 discloses that the optical power is adjustable by electric field, so an absence of electric field would allow for a switch between non-zero optical power to zero optical power), and the method further comprises:
Configuring an optical state of the at least one first lens to provide the first optical power (Paragraphs 0288-0291; Figures 33B-33C).

Regarding Claim 20, Oh discloses the method of claim 18, wherein the at least one first lens is one of circular polarization dependent active liquid crystal (“LC”) lens, a linear polarization dependent active LC lens, or a polarization independent active LC lens (Paragraph 0283 discloses circularly polarization dependent active LC lenses).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Patterson et al (US Publication No.: US 2019/0129178 A1, “Patterson”).
Regarding Claim 7, Oh discloses the device of claim 4.
Oh fails to disclose that at least one first lens of the plurality of directly optically coupled first lenses is a linear polarization dependent active liquid crystal (“LC”) lens.
However, Patterson discloses a similar device where at least one first lens of the plurality of directly optically coupled first lenses is a linear polarization dependent active liquid crystal (“LC”) lens (Patterson, Paragraph 0139; Figure 12).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the multifocal system as disclosed by Oh to include a linear polarization dependent lens as disclosed by Patterson. One would have been motivated to do so for the purpose of using multiple optical assemblies to display virtual content (Patterson, Paragraphs 0146-0148). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Mathur et al (US 2019/0287495 A1, “Mathur”).
Regarding Claim 8, Oh discloses the device of claim 4.
Oh fails to disclose that the at least one first lens of the plurality of directly optically coupled first lenses is a polarization independent active liquid crystal (“LC”) lens.
However, Mathur discloses a similar device where the at least one first lens of the plurality of directly optically coupled first lenses is a polarization independent active liquid crystal (“LC”) lens (Mathur, Paragraph 0447 discloses that the lens may be a multifocal birefringent lens or may be a polarization independent active LC lens).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the lens as disclosed by Oh to be a polarization independent lens as disclosed by Mathur. One would have been motivated to do so for the purpose of using any one lens that is capable of changing shape or configured in order to adjust its optical power (Mathur, Paragraph 0447). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Oh.
Regarding Claim 14, Oh discloses the device of claim 1.
The first embodiment of Oh fails to disclose that the first lens assembly includes a passive lens.
However, another embodiment of Oh discloses that the first lens assembly includes a passive lens (Paragraph 0097; Figure 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first lens assembly as disclosed by the first embodiment of Oh to include a passive lens as disclosed by another embodiment of Oh. One would have been motivated to do so for the purpose of blocking or selectively filtering light from the ambient environment to the viewer’s eyes (Oh, Paragraph 0097). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIAM QURESHI whose telephone number is (571)272-4434. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIAM QURESHI/Examiner, Art Unit 2871